Citation Nr: 1511328	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-00 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss, prior to August 4, 2014, and an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1957 to July 1961. 

This matter originally was before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for bilateral hearing loss, rated noncompensable.  The Veteran disagreed with the rating assigned and perfected his appeal.

In October 2010, the Veteran appeared at a Board hearing before the undersigned.  A transcript of that proceeding has been associated with the claims file. 

In January 2011, the Board remanded the issue on appeal for additional evidentiary development.  In December 2012, the Board denied a compensable rating for the bilateral hearing loss disability.  The Veteran appealed the decision pertaining to the issue of the appropriate initial rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the December 2012 Board decision as to that matter, and remanded it for readjudication consistent with the instructions outlined in an October 2013 Joint Motion for Partial Remand (Joint Motion) by the parties.  In June 2014, the Board remanded the issue on appeal for additional evidentiary development in-line with the instructions outlined in the October 2013 Joint Motion.  Subsequently, via an October 2014 rating decision, the Veteran was awarded a 10 percent rating for bilateral hearing loss, effective August 4, 2014; nevertheless, an initial noncomplensable rating was continued prior to that date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to comply with the October 2013 Joint Motion, the Board remanded the instant claim in June 2014.  

A remand by the Board confers upon an appellant, as a matter of law, the right to substantial compliance with all remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.

Here, the Board finds that there was not substantial compliance with a June 2014 remand directive.

Specifically, the Board directed that the Veteran be provided a VA audiological examination to reassess the severity of his bilateral hearing disability.  Furthermore, following examination the examiner was instructed that he "must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment."

In the August 2014 VA examination report, the VA examiner indicates the Veteran's hearing loss impacts the ordinary conditions of daily life, including ability to work.  The VA examiner goes on to support this by saying the "Veteran reports that he has to see speaker's face and at close range in order to understand.  He also notes that his wife frequently has to repeat herself.  When responding on how hearing loss would impact Veteran's employment he reported 'I don't remember.  It's been a long time since I worked.'"

Foremost, this opinion does not comment on whether there is marked interference with employment.  Additionally, it inadequately addresses bilateral hearing loss's effect on occupational functioning as the only comment on the subject is a quotation from the Veteran about his inability to remember how hearing loss would affect his occupational function.  The Board recognizes that these questions may not be easy to answer in light of the Veteran's inability to remember how hearing loss affected his employment.  However, as the VA examiner has been directed to answer these questions, some response to them is expected unless it would require resort to mere speculation.  If answering the question requires resorting to mere speculation, the VA examiner must provide a complete explanation stating why this is so.

As such, it is necessary to obtain an addendum opinion from the VA audiologist who conducted the August 2014 VA examination.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Return the claims file to the provider of the opinion contained in the August 2014 VA examination report, for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the addendum opinion request. 

The examiner is requested to address the following:

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  The examiner should specifically address whether the Veteran's hearing loss results in a marked interference with employment.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Then re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




